--------------------------------------------------------------------------------

Exhibit 10.2
 
 
SENIOR CONVERTIBLE NOTE
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 17(a)
HEREOF.  THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.
 
KONARED CORPORATION
 
Senior Convertible Note
 
Issuance Date:  November 23, 2015
Original Principal Amount: $300,000.00



FOR VALUE RECEIVED, KONARED CORPORATION, a Nevada corporation (the “Company”),
hereby promises to pay to the order of LINCOLN PARK CAPITAL FUND, LLC or its
registered assigns (“Holder”) the amount set out above as the Original Principal
Amount (as reduced pursuant to the terms hereof pursuant to redemption,
conversion or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and to pay interest (“Interest”) on any
outstanding Principal (as defined below) (as such interest on any outstanding
Principal may be reduced pursuant to the terms hereof pursuant to redemption,
conversion or otherwise) at the applicable Interest Rate (as defined below) from
the date set out above as the Issuance Date (the “Issuance Date”) until the same
becomes due and payable, whether upon the Maturity Date or acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This Senior Convertible Note (this “Note”, including all Senior
Convertible Notes issued in exchange, transfer or replacement hereof,
collectively, the “Notes”) is issued pursuant to the Securities Purchase
Agreement (as defined below) on the Closing Date (as defined below)
(collectively, the “Notes” and such other Senior Convertible Notes, the
“Other Notes”). Certain capitalized terms used herein are defined in Section 28
or in the Securities Purchase Agreement, as applicable.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.             PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall
pay to the Holder an amount in cash representing all outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges (as defined in
Section 23(c)) on such Principal and Interest.  Other than as specifically
permitted by this Note, the Company may not prepay any portion of the
outstanding Principal, accrued and unpaid Interest or accrued and unpaid Late
Charges on Principal and Interest, if any.
 
2.             INTEREST; INTEREST RATE.
 
(a)           Interest on this Note shall commence accruing on the Issuance
Date, shall be computed on the basis of a 360-day year and twelve 30-day months,
and shall be payable quarterly in arrears on the last business day of each
fiscal quarter of the Company or any applicable Redemption Date, except that the
entire unpaid balance of accrued interest, if not sooner paid, shall be due and
payable in full on the Maturity Date (each, an “Interest Date”).  Interest shall
be payable on each Interest Date, to the record holder of this Note on the
applicable Interest Date, in shares of Common Stock (“Interest Shares”) so long
as there has been no Equity Conditions Failure; provided, however, that the
Company may, at its option following written notice to the Holder, pay Interest
on any Interest Date in cash (“Cash Interest”) or in a combination of Cash
Interest and Interest Shares.  The Company shall deliver a written notice (each,
an “Interest Election Notice”) to each holder of the Notes on or prior to the
Interest Notice Due Date (the date such notice is delivered to all of the
holder, the “Interest Notice Date”) which notice (i) either (A) confirms that
Interest to be paid on such Interest Date shall be paid entirely in Interest
Shares or (B) elects to pay Interest as Cash Interest or a combination of Cash
Interest and Interest Shares and specifies the amount of Interest that shall be
paid as Cash Interest and the amount of Interest, if any, that shall be paid in
Interest Shares and (ii) if any Interest is to be paid in Interest Shares,
certifies that there has been no Equity Conditions Failure.  If an Equity
Conditions Failure has occurred as of the Interest Notice Date, then unless the
Company has elected to pay such Interest as Cash Interest, the Interest Notice
shall indicate that unless the Holder waives the Equity Conditions Failure, the
Interest shall be paid as Cash Interest.  Notwithstanding anything herein to the
contrary, if no Equity Conditions Failure has occurred as of the Interest Notice
Date but an Equity Conditions Failure occurs at any time prior to the Interest
Date, (A) the Company shall provide the Holder a subsequent notice to that
effect and (B) unless the Holder waives the Equity Conditions Failure, the
Interest shall be paid in cash.  Interest to be paid on an Interest Date in
Interest Shares shall be paid in a number of fully paid and nonassessable shares
(rounded to the nearest whole share in accordance with Section 3(a)) of Common
Stock equal to the quotient of (1) the amount of Interest payable on such
Interest Date less any Cash Interest paid and (2) the Conversion Price in effect
on the applicable Interest Date.  If the Company fails to deliver an Interest
Election Notice with respect to an Interest Date on or prior to the applicable
Interest Notice Due Date, the Company shall be deemed to have delivered an
Interest Election Notice confirming that Interest to be paid on such Interest
Date shall be paid entirely in Interest Shares and certifying that no Equity
Conditions Failure then exists.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)           When any Interest Shares are to be paid on an Interest Date, the
Company shall (i) (A) provided that the Company’s transfer agent (the “Transfer
Agent”) is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of Interest Shares to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system, or (B) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program or the shares of Common Stock may not be issued without
restrictive legend in accordance with Section 4.4 of the Securities Purchase
Agreement, issue and deliver on the applicable Interest Date, to the address set
forth in the register maintained by the Company for such purpose pursuant to the
Securities Purchase Agreement or to such address as specified by the Holder in
writing to the Company at least two (2) Business Days prior to the applicable
Interest Date, a certificate, registered in the name of the Holder or its
designee (and without any restrictive legend or stop transfer order maintained
against it unless required pursuant to Section 4.4 of the Securities Purchase
Agreement), for the number of Interest Shares to which the Holder shall be
entitled and (ii) with respect to each Interest Date, pay to the Holder, in cash
by wire transfer of immediately available funds, the amount of any Cash
Interest.
 
(c)           Prior to the payment of Interest on any Interest Date, Interest on
this Note shall accrue at the Interest Rate and be payable by way of inclusion
of the Interest in the Conversion Amount on each Conversion Date in accordance
with Section 3(b)(i).  From and after the occurrence and during the continuance
of any Event of Default, the Interest Rate shall automatically be increased to
eighteen percent (18.0%) per annum.  In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the calendar day immediately following the date of
such cure; provided that the Interest as calculated and unpaid at such increased
rate during the continuance of such Event of Default shall continue to apply to
the extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.  The
Company shall pay any and all stamp or transfer taxes that may be payable with
respect to the issuance and delivery of Interest Shares.
 
3.             CONVERSION OF NOTES. This Note shall be convertible into validly
issued, fully paid and non-assessable shares of Common Stock (as defined below),
on the terms and conditions set forth in this Section 3.
 
(a)           Conversion Right. Subject to the provisions of Section 3(d), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into validly issued, fully paid and non-assessable shares of Common Stock
in accordance with Section 3(c), at the Conversion Rate (as defined below).  The
Company shall not issue any fraction of a share of Common Stock upon any
conversion.  If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes that may be payable with respect to
the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.
 
(b)           Conversion Rate. The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(i)           “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, redeemed or otherwise with respect to which this
determination is being made, (B) all accrued and unpaid Interest with respect to
such portion of the Principal amount and accrued and unpaid Late Charges with
respect to such portion of such Principal and such Interest and (C) the
applicable Make-Whole Amount.
 
(ii)          “Conversion Price” means, for any date of determination, $0.05, as
adjusted for stock splits, stock dividends, stock combinations or other similar
transactions as provided herein.
 
(c)           Mechanics of Conversion.
 
(i)           Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile or otherwise), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company.  If
required by Section 3(c)(iii), the Holder shall surrender this Note to a
nationally recognized overnight delivery service for delivery to the Company (or
an indemnification undertaking with respect to this Note in the case of its
loss, theft or destruction as contemplated by Section 17(b)).  On or before the
first (1st) Trading Day following the date of receipt of a Conversion Notice,
the Company shall transmit by facsimile an acknowledgment of confirmation, in
the form attached hereto as Exhibit II, of receipt of such Conversion Notice to
the Holder and the Company’s transfer agent (the “Transfer Agent”) . On or
before the second (2nd) Trading Day following the date of receipt of a
Conversion Notice, the Company shall (1) provided that the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program and such
shares of Common Stock may be issued without restrictive legend in accordance
with Section 4.4 of the Securities Purchase Agreement, credit such aggregate
number of shares of Common Stock to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program or such
shares of Common Stock may not be issued without restrictive legend in
accordance with Section 4.4 of the Securities Purchase Agreement, issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled. If this Note is physically surrendered for conversion as required by
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Trading Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder (or its designee) a new Note (in accordance with Section 17(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(ii)          Company’s Failure to Timely Convert. If the Company shall fail,
for any reason or for no reason, to issue to the Holder within three (3) Trading
Days after the Company’s receipt of a Conversion Notice (whether via facsimile
or otherwise) (the “Share Delivery Deadline”), a certificate for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit the Holder’s or its
designee’s balance account with DTC for such number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion of any Conversion
Amount (as the case may be) (a “Conversion Failure”) then, in addition to all
other remedies available to the Holder, (1) the Company shall pay in cash to the
Holder on each day after such Share Delivery Deadline that the issuance of such
shares of Common Stock is not timely effected, an amount equal to 2.0% of the
product of (A) the sum of the number of shares of Common Stock not issued to the
Holder on a timely basis and to which the Holder is entitled multiplied by (B)
the Closing Sale Price of the Common Stock on the Trading Day immediately
preceding the last possible date which the Company could have issued such shares
of Common Stock to the Holder without violating Section 3(c)(i), and (2) the
Holder, upon written notice to the Company, may void its Conversion Notice with
respect to, and retain or have returned (as the case may be) any portion of this
Note that has not been converted pursuant to such Conversion Notice, provided
that the voiding of a Conversion Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 3(c)(ii) or otherwise.  In addition to the
foregoing, if on or prior to the Share Delivery Deadline, the Company shall fail
to issue and deliver a certificate to the Holder and register such shares of
Common Stock on the Company’s share register or credit the Holder’s or its
designee’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be), and if on or after such Share Delivery Deadline the Holder purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of all or any portion of the number of
shares of Common Stock, or a sale of a number of shares of Common Stock equal to
all or any portion of the number of shares of Common Stock, issuable upon such
conversion that the Holder so anticipated receiving from the Company, then, in
addition to all other remedies available to the Holder, the Company shall,
within three (3) Business Days after receipt of the Holder’s request and in the
Holder’s discretion, either: (I) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate or credit the Holder’s balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
hereunder (as the case may be) (and to issue such shares of Common Stock) shall
terminate, or (II) promptly honor its obligation to so issue and deliver to the
Holder a certificate or certificates representing such shares of Common Stock or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion hereunder (as
the case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (x) such number of shares of Common
Stock multiplied by (y) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (II).
 
(iii)        Book-Entry.  Notwithstanding anything to the contrary set forth in
this Section 3, following conversion of any portion of this Note in accordance
with the terms hereof, the Holder shall not be required to physically surrender
this Note to the Company unless (A) the full Conversion Amount represented by
this Note is being converted (in which event this Note shall be delivered to the
Company following conversion thereof as contemplated by Section 3(c)(i)) or (B)
the Holder has provided the Company with prior written notice (which notice may
be included in a Conversion Notice) requesting reissuance of this Note upon
physical surrender of this Note. The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges converted and/or paid
and/or adjusted (as the case may be) and the dates of such conversions and/or
payments and/or adjustments (as the case may be) or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion.
 
(iv)        Pro Rata Conversion; Disputes. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 22.
 
(d)           Limitations on Conversions. Notwithstanding anything to the
contrary contained in this Note, this Note shall not be convertible by the
Holder hereof, and the Company shall not effect any conversion of this Note or
otherwise issue any shares of Common Stock pursuant hereto, to the extent (but
only to the extent) that after giving effect to such conversion or other share
issuance hereunder the Holder (together with its affiliates) would beneficially
own in excess of 4.99% (the “Maximum Percentage”) of the Common Stock.  To the
extent the above limitation applies, the determination of whether this Note
shall be convertible (vis-à-vis other convertible, exercisable or exchangeable
securities owned by the Holder or any of its affiliates) and of which such
securities shall be convertible, exercisable or exchangeable (as among all such
securities owned by the Holder and its affiliates) shall, subject to such
Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be). No prior inability to convert this Note, or to issue shares of Common
Stock, pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
convertibility. For purposes of this paragraph, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(d) of the 1934 Act (as defined in the Securities Purchase Agreement)
and the rules and regulations promulgated thereunder. The provisions of this
paragraph shall be implemented in a manner otherwise than in strict conformity
with the terms of this paragraph to
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this paragraph shall apply to a successor Holder of
this Note. The holders of Common Stock shall be third party beneficiaries of
this paragraph and the Company may not waive this paragraph without the consent
of holders of a majority of its Common Stock. For any reason at any time, upon
the written or oral request of the Holder, the Company shall within one (1)
Business Day confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding, including by virtue of any prior conversion or
exercise of convertible or exercisable securities into Common Stock, including,
without limitation, pursuant to this Note or securities issued pursuant to the
Securities Purchase Agreement. By written notice to the Company, at any time the
Holder may increase or decrease the Maximum Percentage to any other percentage
not in excess of 9.99% specified in such notice; provided that (i) any such
increase will not be effective until the 61st day after such notice is delivered
to the Company, and (ii) any such increase or decrease will apply only to the
Holder sending such notice and not to any other holder of Notes.
 
4.             RIGHTS UPON EVENT OF DEFAULT.
 
(a)           Event of Default.  Each of the following events shall constitute
an “Event of Default”:
 
(i)           the suspension from trading or the failure of the Common Stock to
be trading or listed (as applicable) on an Eligible Market for a period of ten
(10) consecutive days or for more than an aggregate of thirty (30) days in any
365-day period;
 
(ii)          the Company’s failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under any
other Indebtedness owed to Holder or this Note (including, without limitation,
the Company’s failure to pay any redemption payments or amounts hereunder), the
Securities Purchase Agreement, the Warrant (as defined in the Securities
Purchase Agreement) or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby, except, in the case of a failure to pay Interest and Late Charges when
and as due, in which case only if such failure remains uncured for a period of
at least five (5) calendar days after written notice to the Company of such
default;
 
(iii)        the occurrence of any default under, redemption of or acceleration
prior to maturity of any Indebtedness (as defined in the Securities Purchase
Agreement and including any other Indebtedness owed to Holder) of the Company or
any Subsidiary, only if such acceleration or redemption obligation remains in
effect for a period of five (5) calendar days following the occurrence thereof;
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(iv)        bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for the relief of debtors shall be instituted by or against
the Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within forty-five (45) days
of their initiation;
 
(v)         the commencement by the Company or any Subsidiary of a voluntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;
 
(vi)        the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;
 
(vii)       a final judgment or judgments for the payment of money aggregating
in excess of $100,000 are rendered against the Company and/or any Subsidiary and
which judgments are not, within thirty (30) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
forty-five (45) days after the expiration of such stay; provided, however, any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $100,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company or such Subsidiary (as the case may be) will receive
the proceeds of such insurance or indemnity within thirty (30) days of the
issuance of such judgment;
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(viii)      other than as specifically set forth in another clause of this
Section 4(a), the Company and/or any Subsidiary, individually or in the
aggregate, fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $100,000 due to any third
party (other than (A) Permitted Indebtedness and (B) with respect to unsecured
Indebtedness only, payments contested by the Company and/or such Subsidiary (as
the case may be) in good faith by proper proceedings and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP) or is otherwise in breach or violation of any agreement for monies owed or
owing in an amount in excess of $100,000, which breach or violation permits the
other party thereto to declare a default or otherwise accelerate amounts due
thereunder (other than Permitted Indebtedness);
 
(ix)         other than as specifically set forth in another clause of this
Section 4(a), the Company or any Subsidiary breaches any representation,
warranty, covenant or other term or condition of the Securities Purchase
Agreement, the Warrant or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby, except, in the case of a breach of a covenant or other term or
condition that is curable, only if such breach remains uncured for a period of
three (3) consecutive Trading Days after written notice to the Company of such
breach;
 
(x)          any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes or any other Indebtedness owed to Holder;
 
(xi)         any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs; or
 
(xii)        any Change of Control occurs.
 
(b)           Notice of an Event of Default; Redemption Right. Upon the
occurrence of an Event of Default with respect to this Note, the Company shall
within one (1) Business Day deliver written notice thereof via facsimile and
overnight courier (with next day delivery specified) (an “Event of Default
Notice”) to the Holder. At any time after the earlier of the Holder’s receipt of
an Event of Default Notice and the Holder becoming aware of an Event of Default,
the Holder may require the Company to redeem, at any time during the period
commencing on the date the Holder first becomes aware of such Event of Default
through and including the twentieth (20th) Trading Day after the later of (x)
the date the Holder receives the applicable Event of Default Notice with respect
thereto and (y) the date such Event of Default has been cured, all or any
portion of this Note by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the portion of this Note the Holder is electing to redeem. Each
portion of this Note subject to
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
redemption by the Company pursuant to this Section 4(b) shall be redeemed by the
Company at a price equal to the greater of (i) the product of (A) the Conversion
Amount to be redeemed multiplied by (B) the Redemption Premium and (ii) the
product of (X) the Conversion Rate with respect to the Conversion Amount in
effect at such time as the Holder delivers an Event of Default Redemption Notice
multiplied by (Y) the product of (1) the Redemption Premium multiplied by (2)
the greatest Closing Sale Price of the Common Stock on any Trading Day during
the period commencing on the date immediately preceding such Event of Default
and ending on the date the Company makes the entire payment required to be made
under this Section 4(b) (the “Event of Default Redemption Price”). Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 10. To the extent redemptions required by this Section 4(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of this
Note by the Company, such redemptions shall be deemed to be voluntary
prepayments. Notwithstanding anything to the contrary in this Section 4, but
subject to Section 3(d), until the Event of Default Redemption Price (together
with any Late Charges thereon) is paid in full, the Conversion Amount submitted
for redemption under this Section 4(b) (together with any Late Charges thereon)
may be converted, in whole or in part, by the Holder into Common Stock pursuant
to the terms of this Note.  In the event of the Company’s redemption of any
portion of this Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.
 
5.             RIGHTS UPON FUNDAMENTAL TRANSACTION; OTHER CORPORATE EVENTS.
 
(a)           Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance satisfactory to the Holder and approved
by the Holder prior to such Fundamental Transaction, including agreements to
deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking to the Notes, and satisfactory to
the Holder and (ii) the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities,
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
cash, assets or other property (except such items still issuable under Section
14, which shall continue to be receivable thereafter) issuable upon the
conversion or redemption of the Notes prior to such Fundamental Transaction,
such shares of the publicly traded common stock (or their equivalent) of the
Successor Entity (including its Parent Entity) which the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction had this
Note been converted immediately prior to such Fundamental Transaction (without
regard to any limitations on the conversion of this Note), as adjusted in
accordance with the provisions of this Note. Notwithstanding the foregoing, the
Holder may elect, at its sole option, by delivery of written notice to the
Company to waive this Section 5(a) to permit the Fundamental Transaction without
the assumption of this Note.
 
(b)           Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holder.
 
(c)           The provisions of this Section 5 shall apply similarly and equally
to successive Fundamental Transactions and Corporate Events and shall be applied
without regard to any limitations on the conversion of this Note.
 
6.             CERTAIN ADJUSTMENTS. If the Company at any time on or after the
Issuance Date subdivides (by any stock split, stock dividend, recapitalization
or otherwise) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced.  If the Company at any time on
or after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.
 
7.             NONCIRCUMVENTION. The Company hereby covenants and agrees that
the Company will not, by amendment of its certificate of incorporation, bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the Holder of this Note. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon conversion of this Note above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the conversion of this
Note, and (iii) shall, so long as any of the Notes are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Notes, the maximum number of shares of Common Stock as shall
from time to time be necessary to effect the conversion of the Notes then
outstanding (without regard to any limitations on conversion).
 
8.             RESERVATION OF AUTHORIZED SHARES.
 
(a)           Reservation. So long as any of the Notes are outstanding, the
Company shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Notes, a number of shares of Common Stock, as of any date of
determination, for each of the Notes in accordance with the following formula:
 
           P
------------------ x  3 = Share Reserve
     (T x B)
 
P = The aggregate principal amount of the Notes issued on or prior to such date
of determination;
 
T = The applicable Conversion Price as of such date of determination;
 
B = 0.85;
 
provided, that, the Share Reserve shall in no event be less than 150% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding (without regard to
any limitations on conversions) (the “Required Reserve Amount”).
 
(b)           Insufficient Authorized Shares. If, notwithstanding Section 8(a),
and not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure,
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
the Company shall hold a meeting of its stockholders for the approval of an
increase in the number of authorized shares of Common Stock.  In connection with
such meeting, the Company shall provide each stockholder with a proxy statement
and shall use its best efforts (including, without limitation, retaining a proxy
solicitation firm reasonably acceptable to the Holder, at the Company’s expense)
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.  In the event that the Company is
prohibited from issuing shares of Common Stock upon any conversion due to the
failure by the Company to have sufficient shares of Common Stock available out
of the authorized but unissued shares of Common Stock (such unavailable number
of shares of Common Stock, the “Authorization Failure Shares”), in lieu of
delivering such Authorization Failure Shares to the Holder, the Company shall
pay cash in exchange for the redemption of such portion of the Conversion Amount
convertible into such Authorized Failure Shares at a price equal to the sum of
(i) the product of (x) such number of Authorization Failure Shares and (y) the
greatest Closing Sale Price of the Common Stock on any Trading Day during the
period commencing on the date the Holder delivers the applicable Conversion
Notice with respect to such Authorization Failure Shares to the Company and
ending on the date of such issuance and payment under this Section 8(b) and (ii)
to the extent the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Authorization Failure Shares, any brokerage commissions and other out-of-pocket
expenses, if any, of the Holder incurred in connection therewith (the foregoing
sum of clause (i) and (ii), an “Additional Amount”).  Notwithstanding the
foregoing, the Holder shall have the option to require that, in lieu of the
Company’s obligation to pay an Additional Amount in cash to the Holder, such
Additional Amount shall be added to the outstanding Principal amount of this
Note.  Nothing contained in Section 8(a) or this Section 8(b) shall limit any
obligations of the Company under any provision of the Securities Purchase
Agreement.
 
9.             COMPANY OPTIONAL REDEMPTION.  At any time after the Issuance
Date, if no Equity Conditions Failure exists, the Company shall have the right
to redeem all, but not less than all, of the Conversion Amount then remaining
under this Note (the “Company Optional Redemption Amount”) on the Company
Optional Redemption Date (as defined below) (a “Company Optional
Redemption”).  The portion of this Note subject to redemption pursuant to this
Section 9 shall be redeemed by the Company in cash at a price (the “Company
Optional Redemption Price”) equal to 120% of the Conversion Amount of this Note
then outstanding.  The Company may exercise its right to require redemption
under this Section 9 by delivering an irrevocable written notice thereof by
facsimile and overnight courier to the Holder (the “Company Optional Redemption
Notice” and the date the Holder receives such notice is referred to as the
“Company Optional Redemption Notice Date”).  The Company Optional Redemption
Notice shall (a) state the date on which the Company Optional Redemption shall
occur (the “Company Optional Redemption Date”) which date shall not be less than
thirty (30) calendar days nor more than ninety (90) calendar days following the
Company Optional Redemption Notice Date, (b) state the aggregate Conversion
Amount of the Notes which is being redeemed in such Company Optional Redemption
from the Holder pursuant to this Section 9 on the Company Optional Redemption
Date, (c) if any Interest portion of the Company Optional Redemption Amount is
being paid in Interest Shares, state the information required in an Interest
Election Notice in accordance with Section 2(a) and (d) certify that there has
been no Equity Conditions
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Failure.  Notwithstanding anything herein to the contrary, (i) if an Equity
Conditions Failure occurs at any time prior to the Company Optional Redemption
Date, (A) the Company shall provide the Holder a subsequent notice to that
effect and (B) unless the Holder waives the applicable Equity Conditions
Failure, the Company Optional Redemption shall be cancelled and the applicable
Company Optional Redemption Notice shall be null and void and (ii) at any time
prior to the date the Company Optional Redemption Price is paid, in full, the
Company Optional Redemption Amount may be converted, in whole or in part, by the
Holder into shares of Common Stock pursuant to Section 3.  All Conversion
Amounts converted by the Holder after the Company Optional Redemption Notice
Date shall reduce the Company Optional Redemption Amount of this Note required
to be redeemed on the Company Optional Redemption Date. The parties hereto agree
that in the event of the Company's redemption of any portion of the Note under
this Section 9, the Holder's damages would be uncertain and difficult to
estimate because of the parties' inability to predict future interest rates and
the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder.  Accordingly, any redemption premium due under this
Section 9 is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder's actual loss of its investment opportunity and not as a
penalty.  Redemptions made pursuant to this Section 9 shall be made in
accordance with Section 10 and any payments of any Interest portion of the
Company Optional Redemption Amount in Interest Shares shall be made in
accordance with Section 2.
 
10.           REDEMPTIONS.
 
(a)           Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder in cash within five (5) Business Days
after the Company’s receipt of the Holder’s Event of Default Redemption
Notice.  The Company shall deliver the applicable Company Optional Redemption
Price to the Holder in cash on the applicable Company Optional Redemption
Date.  In the event of a redemption of less than all of the Conversion Amount of
this Note, the Company shall promptly cause to be issued and delivered to the
Holder a new Note (in accordance with Section 17(d)) representing the
outstanding Principal which has not been redeemed.  The Holder’s delivery of a
notice voiding a Redemption Notice and exercise of its rights following such
notice shall not affect the Company’s obligations to make any payments of Late
Charges which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.
 
11.           VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law (including, without limitation,
the Nevada Revised Statutes) and as expressly provided in this Note.
 
12.           [INTENTIONALLY OMITTED]
 
13.           COVENANTS. Until all of the Notes have been converted, redeemed or
otherwise satisfied in accordance with their terms:
 
(a)           Rank. All payments due under this Note (i) shall rank junior to
the Senior Convertible Note previously issued to VDF FutureCeuticals, Inc., (ii)
shall rank pari passu with all Other Notes and any other Indebtedness owed to
Holder, (iii) shall rank pari passu with the BME-GMF Notes described in the
Securities Purchase Agreement, and (iv) shall be senior to all other
Indebtedness of the Company and its Subsidiaries.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(b)           Incurrence of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness).
 
(c)           Existence of Liens. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, allow or suffer
to exist any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its Subsidiaries (collectively, “Liens”)
other than Permitted Liens.
 
(d)           Restricted Payments. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes and Other Notes), whether by way of payment
in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, (i) an event constituting an Event of Default has
occurred and is continuing or (ii) an event that with the passage of time and
without being cured would constitute an Event of Default has occurred and is
continuing.
 
(e)           Restricted Issuances.  The Company shall not, directly or
indirectly, without the prior written consent of the holders of a majority in
aggregate principal amount of the Notes then outstanding, (i) issue any Notes
(other than as contemplated by the Securities Purchase Agreement and the Notes)
or (ii) issue any other securities that would cause a breach or default under
the Notes.
 
(f)           Restriction on Redemption and Cash Dividends. The Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on any of its capital stock.
 
(g)           Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries in the ordinary course of business and (ii) sales of inventory
in the ordinary course of business.
 
(h)           Maturity of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the Company or any of the Subsidiaries to mature or accelerate
prior to the Maturity Date.
 
(i)           Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by the Company and each of its Subsidiaries on the
Issuance Date or any business substantially related or incidental thereto.  The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, modify its or their corporate structure or purpose.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(j)           Preservation of Existence, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.
 
(k)           Maintenance of Properties, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
(l)           Maintenance of Intellectual Property. The Company will, and will
cause each of its Subsidiaries to, take all action necessary or advisable to
maintain all of the Intellectual Property Rights of the Company and/or any of
its Subsidiaries that are necessary or material to the conduct of its business
in full force and effect.
 
(m)           Maintenance of Insurance.  The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.
 
(n)           Transactions with Affiliates.  The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any affiliate,
except in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereof.
 
14.           PARTICIPATION. Upon any conversion of this Note, the Holder shall
be entitled to receive such dividends paid and distributions made to the holders
of Common Stock from and after the initial Issuance Date to the same extent as
if the Holder had effected such conversion and had held such shares of Common
Stock (issued or to be issued in such conversion) on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
on or prior to the applicable Share Delivery Deadline with respect to such
conversion.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
15.           AMENDING THE TERMS OF THIS NOTE.  The prior written consent of the
Holder shall be required for any change or amendment to this Note.
 
16.           TRANSFER.  This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 4.4 of the Securities Purchase Agreement.
 
17.           REISSUANCE OF THIS NOTE.
 
(a)           Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
17(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 17(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
 
(b)           Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal.
 
(c)           Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 17(d) and in
principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
(d)           Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 17(a) or Section 17(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
18.           REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.
The Company shall provide all information and documentation to the Holder that
is requested by the Holder to enable the Holder to confirm the Company’s
compliance with the terms and conditions of this Note.
 
19.           PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements. The Company expressly
acknowledges and agrees that no amounts due under this Note shall be affected,
or limited, by the fact that the purchase price paid for this Note was less than
the original Principal amount hereof.
 
20.           CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other Transaction Documents
shall have the meanings ascribed to such terms on the Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.
 
21.           FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
22.           DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Conversion Price (including, without limitation, any
disputed adjustment thereto), any Redemption Price, the Closing Bid Price, the
Closing Sale Price or fair market value (as the case may be) or the arithmetic
calculation of the Conversion Rate or the applicable Redemption Price (as the
case may be), the Company or the Holder (as the case may be) shall submit the
disputed determinations or arithmetic calculations (as the case may be) via
facsimile (i) within two (2) Business Days after receipt of the applicable
notice giving rise to such dispute to the Company or the Holder (as the case may
be) or (ii) if no notice gave rise to such dispute, at any time after the Holder
learned of the circumstances giving rise to such dispute. If the Holder and the
Company are unable to agree upon such determination or calculation within two
(2) Business Days of such disputed determination or arithmetic calculation (as
the case may be) being submitted to the Company or the Holder (as the case may
be), then the Company shall, within two (2) Business Days, submit via facsimile
(a) the disputed determination of the Conversion Price, any Redemption Price,
the Closing Bid Price, the Closing Sale Price or fair market value (as the case
may be) to an independent, reputable investment bank selected by the Company and
approved by the Holder or (b) the disputed arithmetic calculation of the
Conversion Rate or any Redemption Price (as the case may be) to an independent,
outside accountant selected by the Holder that is reasonably acceptable to the
Company. The Company shall cause at its expense the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation (as the case may be) shall be binding
upon all parties absent demonstrable error.
 
23.           NOTICES; CURRENCY; PAYMENTS.
 
(a)           Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 8.4 of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock or (B) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
(b)           Currency.  All dollar amounts referred to in this Note are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this Note
shall be paid in U.S. Dollars. All amounts denominated in other currencies (if
any) shall be converted into the U.S. Dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation. “Exchange Rate” means, in
relation to any amount of currency to be converted into U.S. Dollars pursuant to
this Note, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation (it being understood and agreed that where
an amount is calculated with reference to, or over, a period of time, the date
of calculation shall be the final date of such period of time).
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
(c)           Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, unless otherwise expressly set
forth herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing, provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due (solely to the extent such amount is not then accruing interest at the
Default Rate) shall result in a late charge being incurred and payable by the
Company in an amount equal to interest on such amount at the rate of eighteen
percent (18%) per annum from the date such amount was due until the same is paid
in full (“Late Charge”).
 
24.           CANCELLATION. After all Principal, accrued Interest, Late Charges
and other amounts at any time owed on this Note have been paid in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.
 
25.           WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and the Securities Purchase Agreement.
 
26.           GOVERNING LAW.  This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
Illinois, County of Cook, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof by certified mail, return receipt requested, postage
prepaid to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
27.           MAXIMUM PAYMENTS.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.
 
28.           CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:
 
(a)           “Bloomberg” means Bloomberg, L.P.
 
(b)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(c)           “Change of Control” means any Fundamental Transaction other than
(i) any merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries.
 
(d)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC).  If the Closing Bid
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price (as the case may be) of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved in accordance with the procedures
in Section 22.  All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.
 
(e)           “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued the Note
pursuant to the terms of the Securities Purchase Agreement.
 
(f)            “Common Stock” means (i) the Company’s common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.
 
(g)           “Eligible Market” means the The NASDAQ Global Market, The NASDAQ
Global Select Market, The NASDAQ Capital Market, the New York Stock Exchange,
NYSE Arca, the NYSE MKT, OTC Bulletin Board, the OTCQX Marketplace or the OTCQB
Marketplace operated by OTC Markets Group Inc. (or any successor to any of the
foregoing).
 
(h)           “Equity Conditions” means that each of the following conditions is
satisfied:  (i) on each day during the period beginning sixty (60) calendar days
prior to the applicable date of determination and ending on and including the
applicable date of determination (the “Equity Conditions Measuring Period”),
either (x) a registration statement shall be effective and the prospectus
contained therein, as supplemented, shall be available for the resale by the
Holder of all shares of Common Stock issuable upon conversion of the Notes and
as Interest Shares or (y) all shares of Common Stock issuable upon conversion of
the Notes and as Interest Shares shall be eligible for resale by the Holder
without restriction and without the need for registration under any applicable
federal or state securities laws (in each case, disregarding any limitation on
conversion of the Notes and other issuance of securities with respect to the
Notes); (ii) on each day during the Equity Conditions Measuring Period, the
Common Stock (including all shares of Common Stock issuable upon conversion of
this Note and as Interest Shares) is listed or designated for quotation (as
applicable) on an Eligible Market and shall not have been suspended from trading
on an Eligible Market (other than suspensions of not more than two (2) days and
occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by an Eligible
Market have been threatened (with a reasonable prospect of delisting occurring)
or pending either (A) in writing by such Eligible Market or (B) by falling below
the minimum listing maintenance requirements of the Eligible Market on which the
Common Stock is then listed or designated for quotation (as applicable); (iii)
on each day during the Equity Conditions Measuring Period, the Company shall
have delivered all shares of Common Stock issuable upon conversion of this Note
and as Interest Shares on a timely basis as set forth in Section 3 hereof and
all other shares of capital stock required to be delivered by the Company on a
timely basis as set forth in the other Transaction Documents; (iv) any shares of
Common Stock to be issued in connection with the event requiring determination
may be issued in full without violating Section 3(d) hereof; (v) on each day
during the Equity Conditions Measuring Period, no public announcement of a
pending, proposed or intended Fundamental Transaction
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
shall have occurred which has not been abandoned, terminated or consummated;
(vi) the Company shall have no knowledge of any fact that would reasonably be
expected to cause (1) any registration statement covering the resale by the
Holder of all shares of Common Stock issuable upon conversion of the Notes and
as Interest Shares to not be effective or the prospectus contained therein, as
supplemented, to not be available for the resale by the Holder of all shares of
Common Stock issuable upon conversion of the Notes and as Interest Shares or (2)
any shares of Common Stock issuable upon conversion of the Notes or as Interest
Shares to not be eligible for resale by the Holder without restriction and
without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of the
Notes and other issuance of securities with respect to the Notes); (vii) the
Holder shall not be in  possession of any material, non-public information
provided to any of them by the Company, any of its Subsidiaries or any of their
respective affiliates, employees, officers, directors, representatives, agents
or the like (unless consented to by Holder); (viii) on each day during the
Equity Conditions Measuring Period, the Company otherwise shall have been in
compliance with each, and shall not have breached any provision, covenant,
representation or warranty of the Notes, the Securities Purchase Agreement, the
Warrant or any other agreement, document, certificate or other instrument
delivered in connection with the transactions contemplated hereby and thereby;
and (ix) on each day during the Equity Conditions Measuring Period, there shall
not have occurred an Event of Default or an event that with the passage of time
or giving of notice would constitute an Event of Default.
 
(i)            “Equity Conditions Failure” means, for any determination date,
that on any day during the period commencing ten (10) Trading Days prior to such
date of determination through such date of determination, the Equity Conditions
have not been satisfied (or waived in writing by the Holder).
 
(j)            “Fundamental Transaction” means that (i) the Company or any of
its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into (whether or not the Company
or any of its Subsidiaries is the surviving corporation) any other Person, or
(2) sell, lease, license, assign, transfer, convey or otherwise dispose of all
or substantially all of its respective properties or assets to any other Person,
or (3) allow any other Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with any other Person whereby such other
Person acquires more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination), or (ii) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act
and the rules and regulations promulgated thereunder) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Voting Stock of the Company.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
(k)           “GAAP” means United States generally accepted accounting
principles, consistently applied.
 
(l)            “Interest Notice Due Date” means the third (3rd) Trading Day
immediately prior to the applicable Interest Date
 
(m)          “Interest Rate” means five percent (5.0%) per annum, as may be
adjusted from time to time in accordance with Section 2.
 
(n)           “Make-Whole Amount” means, as to any Conversion Amount on any
Conversion Date, as to any Event of Default Redemption on any Event of Default
Redemption Date, or as to any Company Optional Redemption on any Company
Optional Redemption Date, the amount of any Interest that, but for (i) the
Holder’s exercise of its conversion right pursuant to Section 3(c)(i); (ii) an
Event of Default Redemption pursuant to Section 4(b), or (ii) a Company Optional
Redemption pursuant to Section 9, would have accrued with respect to the
Conversion Amount being converted or redeemed under this Note at the Interest
Rate for the period from the applicable Conversion Date, Event of Default
Redemption Date or Company Optional Redemption Date, as the case may be, through
the Maturity Date.
 
(o)           “Maturity Date” shall mean December 31, 2016 provided, however,
the Maturity Date may be extended at the option of the Holder (i) in the event
that, and for so long as, an Event of Default shall have occurred and be
continuing or any event shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default or
(ii) through the date that is twenty (20) Business Days after the consummation
of a Fundamental Transaction in the event that a Fundamental Transaction is
publicly announced or a Fundamental Transaction Notice is delivered prior to the
Maturity Date, provided further that if a Holder elects to convert some or all
of this Note pursuant to Section 3 hereof, and the Conversion Amount would be
limited pursuant to Section 3(d) hereunder, the Maturity Date shall
automatically be extended until such time as such provision shall not limit the
conversion of this Note.
 
(p)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
(q)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.
 
(r)           “Permitted Indebtedness” means (i) Indebtedness evidenced by this
Note and the Other Notes or any other Indebtedness owed to Investor, (ii)
Indebtedness described on Schedule 5.18 attached to the Securities Purchase
Agreement, (iii) Indebtedness secured by Permitted Liens described in clauses
(iv) and (v) of the definition of Permitted Liens, in an aggregate amount not to
exceed $100,000, and (iv) Indebtedness incurred by the Company that is made
expressly subordinate in right of payment to the Notes and Other Notes.
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
(s)           “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, and (v) Liens incurred in connection with the extension, renewal
or refinancing of the indebtedness secured by Liens of the type described in
clause (iv) above, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase.
 
(t)            “Principal Market” means, as of any date of determination, the
principal securities exchange or securities market on which the Common Stock is
then traded.
 
(u)           “Redemption Notices” means, collectively, the Event of Default
Redemption Notices and the Company Optional Redemption Notice, and each of the
foregoing, individually, a “Redemption Notice.”
 
(v)           “Redemption Premium” means (i) in the case of the Events of
Default described in Section 4(a) (other than Sections 4(a)(iv) through
4(a)(vi)), 135% or (ii) in the case of the Events of Default described in
Sections 4(a)(iv) through 4(a)(vi), 100%.
 
(w)          “Redemption Prices” means, collectively, Event of Default
Redemption Prices and the Company Optional Redemption Price and each of the
foregoing, individually, a “Redemption Price.”
 
(x)           “SEC” means the United States Securities and Exchange Commission
or the successor thereto.
 
(y)           “Securities Purchase Agreement” means that certain Securities
Purchase Agreement, dated as of the Closing Date, by and between the Company and
the Holder pursuant to which, among other things, the Company issued this Note,
as may be amended from time to time.
 
(z)           “Subsidiary” means any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
(aa)         “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.
 
(bb)        “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.
 
(cc)         “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers, trustees or other similar governing body of
such Person (irrespective of whether or not at the time capital stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).
 
(dd)        “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“AQR” function or, if the foregoing does not apply, the dollar volume-weighted
average price of such security in the over-the-counter market on the electronic
bulletin board for such security during the period beginning at 9:30:01 a.m.,
New York time, and ending at 4:00:00 p.m., New York time, as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by OTC Markets Group Inc. (formerly
Pink Sheets LLC). If VWAP cannot be calculated for such security on such date on
any of the foregoing bases, the VWAP of such security on such date shall be the
fair market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved in accordance with the procedures
in Section 22. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
29.           DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.  Nothing contained in this Section 29 shall limit any obligations
of the Company, or any rights of the Holder, under Section 4.3 of the Securities
Purchase Agreement.
 
[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 



 
KONARED CORPORATION
                   
By:
/s/ Shaun Roberts    
 
Name: Shaun Roberts
   
 
Title: Chief Executive Officer
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
Senior Convertible Note - Signature Page
 
 
 
28

--------------------------------------------------------------------------------

 


 
EXHIBIT I
 
KONARED CORPORATION
CONVERSION NOTICE
 
Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by Konared Corporation, a Nevada corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, $0.001 par value per share (the “Common
Stock”), of the Company, as of the date specified below.  Capitalized terms not
defined herein shall have the meaning as set forth in the Note.
 
Date of Conversion:
 

 
Aggregate Principal to be converted:
 

 
Aggregate accrued and unpaid Interest and
accrued and unpaid Late Charges with
respect to such portion of the Aggregate
Principal and such Aggregate Interest to be
converted:
 

 
AGGREGATE CONVERSION AMOUNT
TO BE CONVERTED:
 

 
Please confirm the following information:

 
Conversion Price:
 

 
Number of shares of Common Stock to
be issued:
 

 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 
Issue to:
   
 
 
 
 
 

 
Facsimile Number:
 

 
Holder:
 

 
By:
 

 
Title:
 

 
 
 
29

--------------------------------------------------------------------------------

 
 
 
Dated:
 

 
Account Number:
 
  (if electronic book entry transfer)
 

 
Transaction Code Number:
 
  (if electronic book entry transfer)
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
EXHIBIT II
 
KONARED CORPORATION
ACKNOWLEDGMENT


The Company hereby acknowledges this Conversion Notice and hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.
 



  KONARED CORPORATION                     By:
 
     
Name:
     
Title:
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31 

--------------------------------------------------------------------------------

 